Citation Nr: 0208871	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 4, 1998, for 
the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to a TDIU.  
The veteran subsequently perfected a timely appeal regarding 
that decision.  During that stage of his appeal, the RO 
provided a Statement of the Case (SOC) in May 1996, and 
Supplemental Statements of the Case (SSOC's) in December 
1996, May 1998, and May 1999.

In an April 1999 rating decision, the RO assigned a 100 
percent schedular evaluation for "loss of use of both feet 
because of bilateral knee instability requiring a brace."  
This 100 percent disability rating was made effective from 
June 4, 1998.  In that decision, the RO also awarded 
entitlement to special monthly compensation, to assistance in 
housing and automobile adaptive equipment, and to basic 
eligibility for dependents' educational benefits under 
chapter 35 of title 38, United States Code.

The Board is of the opinion that the RO's award of a 100 
percent schedular evaluation as of June 4, 1998, moots the 
claim of entitlement to TDIU from that date.  However, 
because the record does not show that the veteran has 
withdrawn his claim for TDIU, the Board also believes that 
the issue of entitlement to a TDIU for the period prior to 
June 4, 1998, remains on appeal. 

In December 1999, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed, and, in September 2000, the RO 
issued a SSOC in which it continued to deny entitlement to an 
effective date prior to June 4, 1998, for the award of a 
TDIU.

The Board notes that, in an April 1995 rating decision, the 
RO denied a claim of entitlement to service connection for 
degenerative disc disease and arthritis of the cervical 
spine.  To the Board's knowledge, the veteran did not express 
disagreement with this rating decision, nor did he express a 
desire for appellate review.  However, in a statement 
submitted in December 1995, in regard to his claim for TDIU, 
the veteran expressed his belief that his service-connected 
knee disabilities had contributed to his development of 
arthritis.  Thereafter, in a VA Form 9 submitted in June 
1996, the veteran again asserted that his service-connected 
knee disabilities had worsened the disability in his spine.  
In addition, he then submitted a May 1997 letter from a 
private physician, in which the physician asserted that the 
veteran's service-connected disabilities had directly 
affected his other medical problems, including arthritis and 
disc disease.

To date, the veteran's attempts to reopen his claim for 
degenerative disc disease and arthritis of the cervical spine 
have not been addressed.  Thus, this matter is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

The veteran is seeking entitlement to an earlier effective 
date for the award of a TDIU.  He essentially contends that 
his service-connected disabilities were of such severity as 
to prevent him from obtaining or maintaining employment prior 
to June 1998.

As discussed in the Introduction, above, the record reflects 
that the veteran has also raised a claim of entitlement to 
service connection for degenerative disc disease and 
arthritis of the cervical spine.  The Board has herein 
referred this issue to the RO for appropriate development and 
adjudication.  Because any evidence developed by the RO as a 
result of this claim will likely be relevant to the TDIU 
claim, the Board finds these issues to be "inextricably 
intertwined".  Accordingly, the Board finds that the 
veteran's claim of entitlement to a TDIU may not be 
adjudicated until such time as his claim of entitlement to 
service connection for a cervical spine disability has been 
fully developed by the RO.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).

The Court has held that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994).

The Board is aware that VA regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  These amendments were also 
intended to allow the Board, under certain circumstances, to 
consider evidence not previously considered by the agency of 
original jurisdiction, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  However, under the circumstances of this case, 
where the Board lacks jurisdiction to develop the service 
connection claims (which are not yet on appeal), the Board 
believes that a remand of this case is necessary so that the 
RO can fully develop the veteran's service connection claim 
prior to a final decision as to his TDIU claim.

Accordingly, this case is remanded for the following:

After undertaking any development deemed 
necessary under the VCAA and pertinent 
regulations, the RO should take any 
adjudicaticative action deemed necessary with 
regard to the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for degenerative disc disease and 
arthritis of the cervical spine, which was 
previously denied in an April 1995 rating 
decision.  The RO should then readjudicate 
the issue of entitlement to TDIU prior to 
June 4, 1998.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria of 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.16(a) and 
4.16(b) (2001), as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2001).




